356 S.W.3d 209 (2011)
STATE of Missouri, Respondent,
v.
Carl Emerson LESIEUR, Appellant.
No. WD 72527.
Missouri Court of Appeals, Western District.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied January 31, 2012.
Kent Denzel, for Appellant.
James B. Farnsworth, for Respondent.
Before Division One: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Carl LeSieur appeals his convictions of one count of first-degree statutory rape, section 566.032, RSMo, and three counts of second-degree statutory rape, section 566.034, RSMo, and concurrent sentences of twenty years imprisonment and three terms of seven years imprisonment, respectively. On appeal, he challenges the sufficiency of the evidence to support two of the second-degree statutory rape convictions and also asserts plain error with respect to closing argument. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).